Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                                         Apr 16 2014, 9:18 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

CLIFFORD M. DAVENPORT                             GREGORY F. ZOELLER
Davenport Law Offices                             Attorney General of Indiana
Anderson, Indiana
                                                  JODI KATHRYN STEIN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

DANIEL DODD,                                      )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 48A02-1310-CR-847
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE MADISON CIRCUIT COURT
                          The Honorable Thomas Newman, Jr., Judge
                    Cause Nos. 48C03-1208-FD-1533, 48C03-1109-FD-1671,
                        48C03-1210-FB-1876 and 48C03-1211-FD-2219



                                        April 16, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                            STATEMENT OF THE CASE

       Daniel Dodd appeals his sentence following his convictions for burglary, as a

Class B felony; two counts of theft, as Class D felonies; possession of a schedule IV

controlled substance, as a Class D felony; unlawful possession of a legend drug, as a

Class D felony; unlawful sale of a legend drug, as a Class D felony; and possession of

marijuana, as a Class A misdemeanor; pursuant to a plea agreement. Dodd raises four

issues for our review. However, because Dodd waived his right to appeal his sentence,

we do not reach the merits of his appeal.

       We affirm.

                      FACTS AND PROCEDURAL HISTORY

       On January 13, 2013, Dodd pleaded guilty as charged under four separate cause

numbers. In particular, Dodd pleaded guilty to burglary, as a Class B felony; two counts

of theft, as Class D felonies; possession of a schedule IV controlled substance, as a Class

D felony; unlawful possession of a legend drug, as a Class D felony; unlawful sale of a

legend drug, as a Class D felony; and possession of marijuana, as a Class A

misdemeanor. Dodd executed a plea agreement whereby the trial court would stay

Dodd’s sentencing pending his successful completion of the Madison County Drug Court

Program. The plea agreement also provided that if he failed to graduate from Drug Court

for any reason, “sentencing shall be open to the Court.” Appellant’s App. at 149.

Finally, Dodd’s plea agreement provided, in relevant part, as follows:

       The Defendant hereby waives the right to appeal any sentence imposed by
       the Court, including the right to seek appellate review of the sentence
       pursuant to Indiana Appellate Rule 7(B), so long as the Court sentences the
       defendant within the terms of this plea agreement. It is further agreed that
                                            2
       the sentence recommended and/or imposed is the appropriate sentence to be
       served pursuant to this agreement and the defendant hereby waives any
       future request to modify the sentence under I.C. 35-38-1-17.

Appellant’s App. at 149.

       In June, Dodd tested positive for fentanyl, and in August his participation in the

Drug Court Program was terminated. Following a sentencing hearing in September, the

trial court imposed an aggregate sentence of twenty-nine years. This appeal ensued.

                            DISCUSSION AND DECISION

       We do not reach the merits of Dodd’s appeal of his sentence because, as the State

points out, Dodd waived his right to appeal his sentence.         It is well settled that a

defendant may waive the right to appellate review of his sentence as part of a written plea

agreement. See Creech v. State, 887 N.E.2d 73, 75 (Ind. 2008). Further, as our supreme

court has observed,

       neither the Indiana Rules of Criminal Procedure nor Indiana Code requires
       trial courts that accept plea agreements to make express findings regarding
       a defendant’s intention to waive his appellate rights. Acceptance of the
       plea agreement containing the waiver provision is sufficient to indicate that,
       in the trial court’s view, the defendant knowingly and voluntarily agreed to
       the waiver.

Id. at 77.

       In an attempt to avoid waiver, Dodd, for the first time in his reply brief, contends

that he “did not knowingly or willingly waive his right to appeal.” Appellant’s Brief at 5.

But an appellant may not raise an issue for the first time in a reply brief, and the issue is

waived. French v. State, 778 N.E.2d 816, 825-26 (Ind. 2002). The State erroneously

refers to its waiver argument as a “cross-appeal.” But a cross-appeal is a freestanding

claim of reversible error. Here, the State merely responds to Dodd’s challenges to his
                                             3
sentence by asserting that he had waived his right to appeal his sentence. Thus, while

Dodd would be permitted to respond to any issue properly raised on cross-appeal in his

reply brief, such is not the case here.

       Waiver notwithstanding, to the extent Dodd contends that the trial court was

required to orally advise Dodd that he was waiving his right to appeal his sentence, our

supreme court has rejected that contention. See Creech, 887 N.E.2d at 77; see also

Brattain v. State, 891 N.E.2d 1055, 1057 (Ind. Ct. App. 2008) (rejecting assertion that

waiver in plea agreement must be accompanied by trial court advisement, citing Creech).

Likewise, we reject Dodd’s contention that the waiver is invalid because his plea

agreement did not explicitly state that he was willingly and voluntarily giving up his right

to appeal. See Creech, 887 N.E.2d at 77 (noting “[a]cceptance of the plea agreement

containing the waiver provision is sufficient to indicate that, in the trial court’s view, the

defendant knowingly and voluntarily agreed to the waiver.”) We hold that Dodd waived

his right to appeal his sentence.

       Affirmed.

KIRSCH, J., and CRONE, J., concur.




                                              4